Case 1:19-cv-01615-TJK Document 5 Filed 06/03/19 Page 1of1

UNITED STATES DISTRICT COURT FOR
THE
DISTRICT OF COLUMBIA

DERRICK B. TARTT
PLAINTIFF,

V.
Case: 1:19-cv—-01615 JURY DEMAND

Assigned To : Kelly, Timothy J.
UNITED STATES OF AMERICA et. al. Assign. Date : 6/3/2019

Description: PRO SE GEN CIV (F—DECK)
DEFENDANT

Raw buseo nL at
Motion to Waive Filing Fees

Plaintiff, Derrick B. Tartt, files this motion to waive court cost and fees. According

to USERRA 4323 (h)(1) “No fees or court cost may be charged or taxed against any

person claiming rights under this chapter.”

Therefore, request court to issue order waiving court cost and fees. La in bere 0Nt

Respectfully,

Deb P=

Derrick B. Tartt, pro se
1714 NW 192™ St.

Miami Gardens, FL 33056 RECEIVED
JUN 03 2019

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia
